DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/2/21 has been entered.  Claims 1, 3-6, 10-23, 25, 26, 30, 31, 61-66 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) and remarks are interpreted, as further expounded below, to have overcome each and every objection and 112 rejections previously set forth in the Non-Final Office Action mailed 10/2/2020.  Should applicant disagree with such interpretations as follow, previous objections and/or 112 rejections may not have been overcome.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/2/21 has been considered by the examiner.
Drawings
At the outset, especially as remarks submitted 3/2/21 have not further provided explanation but merely excerpts of the original disclosure, the following interpretations are as best understood:
The substantial changes to Fig. 5 indicate:
that the deleted section of 26 in Fig. 5 was because the deleted section was merely a “breakout” view of 26 and not a separate piece
that the deleted section of 22 in Fig. 5 was because the deleted section was merely a “breakout” view of 22 and not a separate piece
that remaining band 84 remains as a “breakout” view of band 84 already shown on 22, 24, and 26
The substantial change to Fig. 10A indicate:
The amendment to the annotation for Ds has been a correction to begin and end at the midpoints 69 and 28 as disclosed
Other substantial changes throughout the rest of the Figures were corrections to better indicate where edges were delineated
The mere existence of the band can meet the claim limitations for “bias” (primarily relying on indicated page 19 Lines 4-14 over the recitations of page 21 Lines 19-23 and page 22 Lines 25-29, later indicated, where the band was only recited as an example of a structure allowing pivotable movement and slight translation)
The straps are merely for positioning of the shells relative to one another for overlap (page 27 Line 18-page 28 Line 9 straps are for connecting shell members to one another which seem to correlate with indicated page 23 Lines 8-12 where shell members are positioned relative to one another), where claim limitations pertaining to the overlap do not require the existence of the structure of the straps to be met
Should applicant disagree with any of the aforementioned, the drawings may be subject to further objections
The drawings are objected to for the following:
Especially in light of the amendment of reference 72 in Fig. 13, it is believed that the reference line for 72 in Fig. 4B is incorrect; as Fig. 13 amendment indicates that 72 constitutes elements 113, 98, and 97, reference 72 is currently incorrect in Fig. 4B as it only references 98
It is unclear from amended Fig. 13 how foam insert 111 and base foam 112 differ from one another
same reference character(s) have been used to designate different elements:
Page 8 Line 31-Page 9 Line 8 already established reference “PA” as “pivot axis PA of the shin shell 21” but then Page 26 Line 19 “pivotal axis PA of the knee KJ” uses the same reference PA
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the description:
Fig. 3B has pivot axis PA1 which is no longer in the specification (previously on page 26 Line 19)
As best understood from annotations in Figs. 3B and 4A and the original specification, PA and PA1 are different
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
At the outset, especially as remarks submitted 3/2/21 have not further provided explanation but merely excerpts of the original disclosure, the aforementioned interpretations in the drawings section, and as applied to the specification, are as best understood:
Should applicant disagree with any of the aforementioned, the specification may be subject to further objections
The amendment filed 3/2/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
page 26 Line 19 now indicates “pivot axis PA” of “knee KJ” whereas previously “pivot axis PA” belonged to shin shell 21 and pivot axis PA1 was of knee KJ.  As aforementioned, original disclosure indicates that PA and PA1 are different elements
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim(s) 62 and 64 is/are objected to because of the following informalities: 
 Claim 62 Lines 3, 4, 7, and 9 are objected to for periods. See MPEP 608.01(m) where periods may only be at the end of a claim and cannot be used elsewhere in the claims except for abbreviations
Claim 64 Line 2 “periphery the first shell member” should read “periphery of the first shell member”
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
At the outset, especially as remarks submitted 3/2/21 have not further provided explanation but merely excerpts of the original disclosure, the previously aforementioned conclusions in the drawings and specification sections are as best understood, as are the following:
In addition to the aforementioned response pertaining to indicated page 19 Lines 4-14 in the drawings and specification section, specification excerpts on pages 14-15 in the remarks merely indicate that the band and stitching lines do not hinder movement of the shin shell members relative to one another, but are not required structures in order to meet the claim limitations related to “move relative to one another” and/or “bias”
Based on indicated page 9 Line 29 to page 10 Line 5 on page 16, claim limitations to “retract” and “extend” are met as long as overlapping elements can pivot relative to one another
Based on indicated specification excerpts on pages 16 and 17 of the remarks, it is interpreted that the claim limitations of overlap increase/decrease are met as long as overlapping elements can pivot relative to one another
Based on indicated specification excerpts on pages 17 to 18, claim limitations pertaining to “configured to avoid an exposed gap” are met as long as elements are capable of overlapping
Furthermore, as best understood, in order to apply art and provide rejections:
Especially in light of the issues surrounding indicated specification excerpts on page 15 pertaining to “pivot axis,” the claim limitations pertaining to “pivot axis” will be considered met as long as the structure on which is the pivot axis is capable of pivoting relative to some other element, which all elements are capable of, depending on degree of force
Should applicant disagree with any of the aforementioned, the claims may be subject to further objections/rejections
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10-22, 25, 26, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budda (USPN 6789264).
Regarding Claim 1, Budda teaches a leg pad for protecting a leg of a user (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-2; Col. 2 Lines 51-52 “leg and knee guard 10”; Budda teaches the guard 10 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being for the leg and protecting the leg of a user), the leg pad comprising:
a knee cap (14, 16) configured to cover at least part of a knee of a user (see Fig. 2; Col. 2 Lines 52-54 “guard 10 comprises generally a shaped thigh segment 12, smaller intermediate segments 14, 16, 18, 20, and a shaped shin segment 22”; Budda teaches segments 14 and 16 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  covering at least a part of a knee, especially as at least segments 14 and 16 are between the thigh and shin, where a knee is between a thigh and shin, and especially in light of Col. 3 Lines 2-3 “segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee” and Col. 3 Lines 41-42 “14, 16, 18, 20, 22 to accommodate a full range of motion of a human leg and knee, i.e., bending, flexing and extension, and rotation”),
a shin shell (18, 20, 22) configured to cover at least part of a shin of the user, movable relative to the knee cap (see Fig. 2; as aforementioned, as 22 is a shin segment, a shin shell of 18, 20, 22 is configured to cover at least part of a shin; Budda teaches the shin shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering and of being movable as recited, especially in light of Fig. 2 and Col. 2 Line 67-Col. 3 Line 3 “design of the pivot/slot arrangement (defined by pins 28, holes 36 and slots 30) enables the segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee”, where knee cap 14, 16 and shin shell 18, 20, 22 each include the pivot/slot arrangements in each segment and therefore are capable of being movable relative to one another, further especially in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”),
and comprising shell members (18, 20, 22) that are rigid and movable relative to one another when the leg of the user bends and extends (Col. 2 Line 66-67 “segments 12-22 are made of a hard, impact-resistant but light material”; Claim 1 Col. 5 Lines 14 “substantially rigid, segments”, where, as aforementioned, Col. 2 Line 67-Col. 3 Line 3 indicate capable of being movable relative to one another when leg bends/extends, especially in light of Col. 3 Lines 43-44 “flexure and extension is provided by rotation of pin 28 in the slot” and especially as, when a leg bends, bones and muscles are moving in the areas of the shell members);
a first one (18) of the shell members and a second one (20) of the shell members are movable relative to one another in an upper half of the shin shell (as aforementioned, 18 and 20 are capable of being movable relative to one another; see Fig. 2 for pivot/slot arrangement of 18 and 20 in the upper half of shin shell 18, 20, 22).
Regarding Claim 3, Budda teaches all the claimed limitations as discussed above in Claim 1.
Budda further teaches wherein the first one of the shell members and the second one of the shell members are movable relative to one another when the leg of the user bends and extends such that the knee cap is configured to remain over a patella of the knee of the user when the leg of the user bends (as aforementioned, Budda teaches the knee cap and first/second shell members movable relative to one another which meets the structural limitations in the claims and performs the functions as recited such as being capable of being movable such that the knee cap remains over a portion of the knee during a particular leg movement, especially as, when a leg bends and extends, bones and muscles are moving in the areas of the first/second shell members).
Regarding Claim 4, Budda teaches all the claimed limitations as discussed above in Claim 1.
Budda further teaches wherein a pivot axis of the shin shell relative to the knee cap is located away from a front of the leg pad (see Fig. 2 for pivot axis at pin 28, especially in light of Col. 2 Lines 61-64 “combination pins 28 that extend through holes 36 at the inferior posterior portions of each segment and slightly arcuate slots 30 located at the superior posterior portions of the next adjacent segment”, where posterior indicates away from a front).
Regarding Claim 5, Budda teaches all the claimed limitations as discussed above in Claim 4.
Budda further teaches wherein the pivot axis of the shin shell relative to the knee cap is configured to be aligned with a central region of the knee of the user (Budda teaches the pivot axis, shin shell, knee cap, and segments movable relative to one another which meets the structural limitations in the claims and performs the functions as recited such as being capable of the pivot axis being aligned with a central region of the knee).
Regarding Claim 6, Budda teaches all the claimed limitations as discussed above in Claim 1.
Budda further teaches wherein the first one of the shell members and the second one of the shell member are movable relative to one another in the upper half of the shin shell when the knee of the user bends, independent of movement of an ankle of the user (Budda teaches the first/second shell members movable relative to one another which meets the structural limitations in the claims and performs the functions as recited such as being capable of moving independently of an ankle).
Regarding Claim 10, Budda teaches all the claimed limitations as discussed above in Claim 1.
Budda further teaches wherein the first one of the shell members and the second one of the shell members are movable relative to one another in an upper third of the shin shell (as aforementioned, 18 and 20 are capable of being movable relative to one another; see Fig. 2 for pivot/slot arrangement of 18 and 20 in the upper third of shin shell 18, 20, 22).
Regarding Claim 11, Budda teaches all the claimed limitations as discussed above in Claim 1.
Budda further teaches wherein an overlap between the first one of the shell members and the second one of the shell members is configured to decrease when the leg of the user bends (see Figs. 1-2; Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”; Budda teaches the overlap of the first/second shell members which meets the structural limitations in the claims and performs the functions as recited such as being capable of  decreasing when the leg bends, especially in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”).
Regarding Claim 12, Budda teaches all the claimed limitations as discussed above in Claim 11.
Budda further teaches wherein the first one of the shell members and the second one of the shell members overlap when the first one of the shell members is in a rest position relative to the second one of the shell members (see Fig. 1 for rest position and subsequent overlap).
Regarding Claim 13, Budda teaches all the claimed limitations as discussed above in Claim 1.
Budda further teaches wherein the first one of the shell members and the second one of the shell members are configured to avoid an exposed gap therebetween over a range of relative motion thereof (see Figs. 1-2; Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”).
Regarding Claim 14, Budda teaches all the claimed limitations as discussed above in Claim 12.
Budda further teaches wherein the first one of the shell members is biased towards its rest position relative to the second one of the shell members (see Fig. 1 for rest position; where gravity plays a role in biasing toward such a rest position).
Regarding Claim 15, Budda teaches all the claimed limitations as discussed above in Claim 1.
Budda further teaches wherein the first one (18) of the shell members, the second one (20) of the shell members, and a third one (22) of the shell members are movable relative to one another (as aforementioned, 18, 20, 22 are movable relative to one another due to pivot/slot arrangement).
Regarding Claim 16, Budda teaches all the claimed limitations as discussed above in Claim 15.
Budda further teaches wherein: the first one of the shell members and the second one of the shell members are movable relative to one another in the upper half of the shin shell (see rejection of Claim 1);
and the second one of the shell members and the third one of the shell members are movable relative to one another in a lower half of the shin shell (as aforementioned, 20 and 22 are capable of being movable relative to one another; see Fig. 2 for pivot/slot arrangement of 20 and 22 in the lower half of the shin shell 18, 20, 22).
Regarding Claim 17, Budda teaches all the claimed limitations as discussed above in Claim 16.
Budda further teaches wherein: the first one of the shell members and the second one of the shell members are movable relative to one another in an upper third of the shin shell (see rejection of Claim 10);
and the second one of the shell members and the third one of the shell members are movable relative to one another in a lower third of the shin shell (as aforementioned, 20 and 22 are capable of being movable relative to one another; see Fig. 2 for pivot/slot arrangement of 20 and 22 in the lower third of the shin shell 18, 20, 22).
Regarding Claim 18, Budda teaches all the claimed limitations as discussed above in Claim 15.
Budda further teaches wherein: an overlap between the first one of the shell members and the second one of the shell members is configured to decrease when the leg of the user bends (see rejection of Claim 11);
and an overlap between the second one of the shell members and the third one of the shell members is configured to increase when the leg of the user bends and an ankle of the user flexes (see Figs. 1-2; Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”; Budda teaches the overlap of the second/third shell members which meets the structural limitations in the claims and performs the functions as recited such as being capable of increasing in overlap when the leg bends and ankle flexes, especially in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”, and especially as, when an ankle flexes, bones and muscles are also moving in the areas of the second/third shell members, which can cause the overlap to increase).
Regarding Claim 19, Budda teaches all the claimed limitations as discussed above in Claim 18.
Budda further teaches wherein: the first one of the shell members and the second one of the shell members overlap when the first one of the shell members is in a rest position relative to the second one of the shell members (see rejection of Claim 12);
and the second one of the shell members and the third one of the shell members overlap when the third one of the shell members is in a rest position relative to the second one of the shell members (see Fig. 1 for rest position and subsequent overlap).
Regarding Claim 20, Budda teaches all the claimed limitations as discussed above in Claim 16.
Budda further teaches wherein: the first one of the shell members and the second one of the shell members are configured to avoid an exposed gap therebetween over a range of relative motion thereof (see rejection of Claim 13);
and the second one of the shell members and the third one of the shell members are configured to avoid an exposed gap therebetween over a range of relative motion thereof (see Figs. 1-2; Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”).
Regarding Claim 21, Budda teaches all the claimed limitations as discussed above in Claim 19.
Budda further teaches wherein: the first one of the shell members is biased towards its rest position relative to the second one of the shell members (see rejection of Claim 14);
and the third one of the shell members is biased towards its rest position relative to the second one of the shell members (see Fig. 1 for rest position; where gravity plays a role in biasing toward such a rest position).
Regarding Claim 22, Budda teaches all the claimed limitations as discussed above in Claim 15.
Budda further teaches wherein the first one of the shell members, the second one of the shell members, and the third one of the shell members are configured to overlap one another when the leg of the user is straight (Budda teaches the overlap of the shell members which meets the structural limitations in the claims and performs the functions as recited such as being capable of doing so when the leg is straight, especially in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”).
Regarding Claim 25, Budda teaches all the claimed limitations as discussed above in Claim 1.
Budda further teaches comprising a liner (26) disposed behind the shin shell (see Fig. 2; Col. 2 Lines 56-59 "cushioning pads 24, 26 are attached to the inside of segments 12 and 22 respectively, but pad 26 extends to underlay segments 14, 16, 18, and 20 as well").
Regarding Claim 26, Budda teaches all the claimed limitations as discussed above in Claim 1.
Budda further teaches comprising a liner disposed behind the shell members and extending across adjacent ones of the shell members (see Fig. 2; Col. 2 Lines 56-59 "cushioning pads 24, 26 are attached to the inside of segments 12 and 22 respectively, but pad 26 extends to underlay segments 14, 16, 18, and 20 as well").
Regarding Claim 61, Budda teaches all the claimed limitations as discussed above in Claim 15.
Budda further teaches wherein, when the knee of the user bends and an ankle of the user flexes, the first one of the shell members and the second one of the shell members are movable relative to one another in the upper half of the shin shell such that the upper half of the shin shell extends (Budda teaches the first/second shell member overlap movable relative to one another via the pivot/slot arrangement in the upper half which meets the structural limitations in the claims and performs the functions as recited such as being capable of extending the upper half of the shin shell),
and the second one of the shell members and the third one of the shell members are movable in a lower half of the shin shell such that the lower half of the shin shell retracts (Budda teaches the second/third shell member overlap movable relative to one another via the pivot/slot arrangement in the lower half which meets the structural limitations in the claims and performs the functions as recited such as being capable of retracting the lower half of the shin shell).

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budda (USPN 6789264).
Regarding Claim 30, Budda teaches a leg pad for protecting a leg of a user (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-2; Col. 2 Lines 51-52 “leg and knee guard 10”; Budda teaches the guard 10 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being for the leg and protecting the leg of a user), the leg pad comprising:
a knee cap (14, 16) configured to cover at least part of a knee of the user (see aforementioned rejection in Claim 1);
a shin shell (18, 20, 22) configured to cover at least part of a shin of the user, movable relative to the knee cap (see aforementioned rejection in Claim 1),
and comprising shell members that are rigid and movable relative to one another when the leg of the user bends and extends (see aforementioned rejection in Claim 1);
wherein a first one of the shell members, a second one of the shell members, and a third one of the shell members are movable relative to one another (see aforementioned rejection in Claim 1; as aforementioned, 18, 20, and 22 are capable of being movable relative to one another; see Fig. 2 for pivot/slot arrangement in each of 18, 20, and 22 and therefore are capable of being movable relative to one another).

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budda (USPN 6789264).
Regarding Claim 31, Budda teaches a leg pad for protecting a leg of a user (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-2; Col. 2 Lines 51-52 “leg and knee guard 10”; Budda teaches the guard 10 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being for the leg and protecting the leg of a user), the leg pad comprising:
a knee cap (14, 16) configured to cover at least part of a knee of the user (see aforementioned rejection in Claim 1);
a shin shell (18, 20, 22) configured to cover at least part of a shin of the user, movable relative to the knee cap (see aforementioned rejection in Claim 1),
and comprising shell members that are rigid and movable relative to one another when the leg of the user bends and extends (see aforementioned rejection in Claim 1);
wherein, when the knee of the user bends and an ankle of the user flexes, at least two of the shell members move relative to one another in an upper half of the shin shell in accordance with bending of the knee of the user and at least two of the shell members move relative to one another in a lower half of the shin shell in accordance with flexing of the ankle of the user (as aforementioned, 18 and 20 are capable of being movable relative to one another; see Fig. 2 for pivot/slot arrangement of 18 and 20 in the upper half of shin shell 18, 20, 22; as aforementioned, 20 and 22 are capable of being movable relative to one another; see Fig. 2 for pivot/slot arrangement of 20 and 22 in the lower half of shin shell 18, 20, 22; Budda teaches the shell members and pivot/slot arrangements which meets the structural limitations in the claims and performs the functions as recited such as being capable of doing so when the knee bends and ankle flexes, especially in light of aforementioned Col. 2 Line 67-Col. 3 Line 3; Col. 3 Lines 45-47; and Col. 3 Lines 50-54; and especially as, when a leg bends, bones and muscles are moving in the areas of the first/second shell members and, when an ankle flexes, bones and muscles are moving in the areas of the second/third shell members).

Claim(s) 62, 63, and 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budda (USPN 6789264).
Regarding Claim 62, Budda teaches a leg pad for protecting a leg of a user, the leg pad extending along a longitudinal axis (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-2; Col. 2 Lines 51-52 “leg and knee guard 10”; Budda teaches the guard 10 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being for the leg and protecting the leg of a user; see Figs. 1-2 for extending along longitudinal axis from 12 to 22), and comprising:
a knee cap (14, 16) configured to cover at least part of a knee of a user (see Fig. 2; Col. 2 Lines 52-54 “guard 10 comprises generally a shaped thigh segment 12, smaller intermediate segments 14, 16, 18, 20, and a shaped shin segment 22”; Budda teaches segments 14 and 16 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  covering at least a part of a knee, especially as at least segments 14 and 16 are between the thigh and shin, where a knee is between a thigh and shin, and especially in light of Col. 3 Lines 2-3 “segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee” and Col. 3 Lines 41-42 “14, 16, 18, 20, 22 to accommodate a full range of motion of a human leg and knee, i.e., bending, flexing and extension, and rotation”);
a shin shell (18, 20, 22) configured to cover at least part of a shin of the user and comprising shell members that are rigid and movable relative to one another when the leg of the user bends and extends (see Fig. 2; as aforementioned, as 22 is a shin segment, a shin shell of 18, 20, 22 is configured to cover at least part of a shin; Budda teaches the shin shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering and of being movable as recited, especially in light of Fig. 2 and Col. 2 Line 67-Col. 3 Line 3 “design of the pivot/slot arrangement (defined by pins 28, holes 36 and slots 30) enables the segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee”, where shin shell 18, 20, 22 each include the pivot/slot arrangements in each segment and therefore are capable of being movable relative to one another, further especially in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”), the shin shell including:
a first shell member (20) configured to cover a first part of the shin of the user (see Figs. 1-2; Budda teaches the first shell member which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering a second part of the shin of the user, especially in light of Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”, where Fig. 1 shows 20 overlapping with shin segment 22; inasmuch as shin segment 22 covers a shin, so would the overlapping portion of 20 be covering a shin, such as a first part of a shin); and
a second shell member (22) configured to cover a second part of the shin of the user, disposed lower than the first shell member, longer than the first shell member along the longitudinal axis of the leg pad, and movable relative to the first shell member when the knee of the user bends (see Figs. 1-2, where 22 is disposed lower than 20, and where 22 is longer as recited; Budda teaches the second shell member which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering a second part of the shin, as 22 extends to cover areas that 20 does not and therefore covers a second part; see aforementioned for movable relative to one another when the knee bends).
Regarding Claim 63, Budda teaches all the claimed limitations as discussed above in Claim 62.
Budda further teaches wherein the first shell member and the second shell member overlap over an area of overlap which is configured to increase when the leg of the user extends and decrease when the leg of the user bends (Budda already taught the overlap of the first/second shell members which meets the structural limitations in the claims and performs the functions as recited such as being capable of decreasing overlap when the leg bends and increasing overlap when the leg extends, especially in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”).
Regarding Claim 65, Budda teaches all the claimed limitations as discussed above in Claim 62.
Budda further teaches wherein the knee cap and the second shell member are movable relative to each other (see rejection of Claim 62);
and a distance between a mid-point of the knee cap and a mid-point of the second shell member is configured to increase when the knee of the user bends (Budda teaches the knee cap and second shell member which individually will naturally have midpoints and therefore a distance between; Budda teaches these elements along with the various positionings of the knee cap, second shell member, and pivot/slot arrangements which meets the structural limitations in the claims and performs the functions as recited such as being capable of such a distance increasing when the knee of the user bends especially as, when a knee bends, the second shell member moves farther away from the knee cap due to the positioning of the second shell member relative to the knee cap, due to the pivot/slot arrangements, and due to the positioning of the pivot/slot arrangements allowing the midpoints to move farther from one another and therefore have the distance increase, see Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budda (USPN 6789264), as applied to Claim(s) 1, 3-6, 10-22, 25, 26, and 61 above, in view of Contant et al (USPN 8510862), herein Contant.
Regarding Claim 23, Budda teaches all the claimed limitations as discussed above in Claim 19.
Budda does not explicitly teach a band disposed about at least part of a periphery the first one of the shell members and the second one of the shell members to interconnect the first one of the shell members and the second one of the shell members and allow the first one of the shell members and the second one of the shell members to move relative to one another.

Contant teaches a band disposed about at least part of a periphery the first one of the shell members and the second one of the shell members to interconnect the first one of the shell members and the second one of the shell members and allow the first one of the shell members and the second one of the shell members to move relative to one another (see Fig. 7; Col. 4 Lines 61-064 “the movement of the lower shell 24 relative to the upper shell 22 may be…allowed…by the stretchability of the band 18”; Col. 4 Lines 30-33 “band 18 biases the lower shell 24 towards the first position”; Contant teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of connecting Budda shell members, such as due to placement, and allowing movement between members, such as due to its stretchability).
	Inasmuch as Contant’s band 18 are for members below a knee cap, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Budda’s shin shell members 18, 20, 22 with the band 18 of Contant in order to help avoid portions of the shin shell members being in undesirable positions (Col. 7 Lines 31-33).

Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budda (USPN 6789264), as applied to Claim(s) 62, 63, and 65 above, in view of Contant et al (USPN 8510862), herein Contant.
Regarding Claim 64, Budda teaches all the claimed limitations as discussed above in Claim 62.
Budda does not explicitly teach comprising a band disposed about at least part of a periphery of the first shell member and the second shell member to interconnect the first shell member and the second shell member and allow the first shell member and the second shell member to move relative to one another.

Contant teaches a band disposed about at least part of a periphery the first one of the shell members and the second one of the shell members to interconnect the first one of the shell members and the second one of the shell members and allow the first one of the shell members and the second one of the shell members to move relative to one another (see Fig. 7; Col. 4 Lines 61-064 “the movement of the lower shell 24 relative to the upper shell 22 may be…allowed…by the stretchability of the band 18”; Col. 4 Lines 30-33 “band 18 biases the lower shell 24 towards the first position”; Contant teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of connecting Budda shell members, such as due to placement, and allowing movement between members, such as due to its stretchability).
	Inasmuch as Contant’s band 18 are for members below a knee cap, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Budda’s shin shell members 18, 20, 22 with the band 18 of Contant in order to help avoid portions of the shin shell members being in undesirable positions (Col. 7 Lines 31-33).

Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budda (USPN 6789264), as applied to Claim(s) 62, 63, and 65 above, in view of Brown et al (US Publication 2007/0250977), herein Brown.
	Regarding Claim 66, Budda teaches all the claimed limitations as discussed above in Claim 62.
Budda does not explicitly teach wherein the shin shell comprises a third shell member configured to cover at least one of a third part of the shin of the user and an ankle of the user, disposed lower than the second shell member, and movable relative to the second shell member when the ankle of the user flexes.

Brown teaches wherein the shin shell comprises a third shell member (60) configured to cover at least one of a third part of the shin of the user and an ankle of the user, disposed lower than the second shell member, and movable relative to the second shell member when the ankle of the user flexes (see Figs. 1-2; [0025] “leg protector 10 includes an upper leg portion 12, a lower leg portion 14, and a foot portion 16”; [0037] “foot portion 16 comprises a foot and toe guard 60 affixed to a first end 62 of an adjustment strap 64.  Foot and toe guard 60 comprises a rigid shell 66 affixed to a resilient backing pad 68”; Brown teaches the third shell member and its adjustment mechanism ([0037-0047]) which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering an ankle, especially in view of [0053] “wearer may adjust foot and toe guard 60 to…an over-the-ankle position as shown in Fig. 2”; where third shell member 60 and its adjustment mechanism would be disposed lower than the second shell member 22 of Budda; as for movable--see Figs. 1-2; [0040] “adjustment strap 64 may be any semi-rigid, flexible, resilient material”; Brown teaches the flexible adjustment strap which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing the third shell member 60 move relative to elements in the lower leg portion 14, which would constitute at least 22 of Budda, when the ankle flexes, such as if the ankle flexing moves 60 from positions of Fig. 1 to Fig. 2 in Brown or that third shell member 60 moves relative to the lower leg portion 14, or shell member 22 of Budda due to the flexibility of the strap 64 which can be flexed when an ankle flexes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Budda with the third shell member of Brown in order to provide protection to an ankle/foot portion of the user, furthermore in an adjustable manner ([0053, [0054]), especially as both are in the art of lined leg protectors.
Response to Arguments
Applicant’s arguments with respect to claims 1-27, 30-31, 61-66 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Behrend et al (USPN 7937768), Nishimoto (USPN 6912729), Woodcock (USPN 3761960) directed to at least a two-section shin shell; Coleman et al (USPN 5732411), Rosenblatt (USPN 5662594) directed to at least a two-section shin shell via extendable segments; Gelbard (USPN 2021/0046375) directed to at least a two-section shell via additional segments; Williams (USPN 6178555) directed to a third shell member.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732